Case 19-02019-TPA             Doc 4   Filed 02/08/19 Entered 02/08/19 14:28:45         Desc Main
                                      Document      Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF PENNSYLVANIA



    In re:                                              )
                                                        )   Case No. 17-20526-TPA
    UNIQUE VENTURES GROUP, LLC,                         )
                                                        )   Chapter 11
                            Debtor,                     )
                                                        )   JUDGE THOMAS P. AGRESTI
                                                        )
                                                        )   Adv. No: 19-AP-02019-TPA
    ALBERT’S CAPITAL SERVICES, LLC, as                  )
    Plan Administrator,                                 )   Doc. No.:
                                                        )
                                Plaintiff,              )   Related to Doc. No.:
                                                        )
    vs                                                  )   Hearing Date:
                                                        )
    DAAHG, LLC,                                         )   Hearing Time:
                                                        )
                                Defendant.              )
                                                        )

         AMENDED COMPLAINT TO TURN OVER PROPERTY PURSUANT TO
                             11 U.S.C. § 542

             As Plaintiff in this action, Albert’s Capital Services, LLC, the Plan Administrator

of the estate of Unique Ventures Group, LLC, for its Amended Complaint to Turn Over

Property Pursuant to 11 USC § 542, against Defendant DAAHG, LLC, states as follows:

                                      NATURE OF THE CASE

             1.     This action is commenced pursuant to section 542 of chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”) for the turnover of property of the

Unique Ventures LLC bankruptcy estate.



                                                   1 
 
Case 19-02019-TPA       Doc 4    Filed 02/08/19 Entered 02/08/19 14:28:45         Desc Main
                                 Document      Page 2 of 5


       2.     This Court has jurisdiction of this adversary proceeding pursuant to 28

U.S.C. § 1334 and the Plan (as defined below). This is a core proceeding pursuant to 28

U.S.C. § 157(b).

       3.     Pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure,

Plaintiff consents to the entry of a final order or judgment by the bankruptcy court.

       4.     Venue in this district is proper pursuant to 28 U.S.C. § 1409.

       5.     The Debtor filed a voluntary petition for relief under chapter 11 of title 11,

United States Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”) on

February 13, 2017 (the “Petition Date”)

       6.     On January 24, 2018, this Court entered the Order Confirming Second

(Amended) Chapter 11 Plan [Docket No. 950] (the “Confirmation Order”), thereby

confirming the Second Amended Chapter 11 Plan (the “Plan”) and Second Amended

Disclosure Statement filed by the Official Committee of Unsecured Creditors (the

“Committee”).

       7.     The Confirmation Order vested the Plan Administrator with the rights and

powers set forth in the Plan Administrator Agreement, including the right to facilitate

the liquidation of the Debtor’s assets, make distributions on account of Claims as

provided in the Plan, object to Claims and settle, compromise, withdraw, or litigate to

judgment such objections, pursue recoveries available under Chapter 5 of the

Bankruptcy Code, and wind down the Debtor.

       8.     Defendant is a Pennsylvania limited liability company with a mailing

address at 100 First Avenue, Suite 800, Pittsburgh, Pennsylvania 15222.

       9.     Defendant is in possession of, insofar as it is named as titleholder to,

property of the Debtor, namely two items identified as 2003 Workhorse Food Truck(s)

                                              2 
 
Case 19-02019-TPA        Doc 4     Filed 02/08/19 Entered 02/08/19 14:28:45        Desc Main
                                   Document      Page 3 of 5


titled in Defendant’s name and identified as scheduled items 47.1 and 47.11 in the

Debtor’s Statement of Financial Affairs (Dkt. 166 p. 7 and 8) (the “Food Trucks”).

       10.     On information and belief, the Food Trucks are identified further by

Vehicle Identification Numbers 5BKP42R333359570 and 1C9DT08192H376216.

       11.     Defendant is not a custodian of any property for the Debtor.

                                   First Claim For Relief
                                   Turnover of Property
                                      11 USC §§ 542(a)

       12.     Plaintiff restates the above as if set out in full herein.

       13.     Section 542(a) of the United States Bankruptcy Code provides, in

pertinent part:

       [A]n entity, other than a custodian, in possession, custody, or control during the

       case, of property that the trustee may use, sell, or lease under section 363 of [the

       Bankruptcy Code],...shall deliver to the trustee, and account for, such property or

       the value of such property....

11 U.S.C. § 542(a).

       14.     Section 541 of the Bankruptcy Code provides that a debtor’s estate is

comprised of, subject to certain exceptions, “all legal or equitable interests of the debtor

as of the commencement of the case.” 11 U.S.C. § 541(a)(1).

       15.     The Food Trucks are property of the Debtor’s estate that are in

Defendant’s possession insofar as they remain titled in Defendant’s name.

       16.     Defendant has failed to deliver the Food Trucks to the Plaintiff by failing to

surrender title or effect the transfer of title.

       17.     Therefore, pursuant to 11 U.S.C. § 542(a), the Plaintiff is entitled to the

turnover of the Food Trucks.

                                                   3 
 
Case 19-02019-TPA         Doc 4   Filed 02/08/19 Entered 02/08/19 14:28:45        Desc Main
                                  Document      Page 4 of 5




                                    Relief Requested

       WHEREFORE, the Plaintiff prays for judgment against the Defendant as follows:

       A.      On Plaintiff’s First Claim for Relief, judgment in favor of Plaintiff and

against Defendant, turning over all right, title, and interest in the Food Trucks to

Debtor; and

       B.      To award Plaintiff its costs and reasonable attorney’s fees pursuant to Rule

54 of the Federal Rules of Civil Procedure its costs and expenses incurred in connection

with bringing this proceeding, its reasonable costs and attorney fees, and any other

relief to which it is entitled.



                                            Respectfully Submitted,
                                            Ross M. Babbitt Co., LPA


                                           /s/ Ross M. Babbitt
                                          Ross M. Babbitt (Ohio 0072946)
                                             rbabbitt@babbitt-lawfirm.com
                                          1382 West 9th Street, Suite 220
                                          Cleveland, Ohio 44113
                                          (216) 623-6346

                                          Special Litigation Counsel for Plaintiff
                                          Albert’s Capital Services, LLC, Plan
                                          Administrator to Unique Ventures Group,
                                          LLC

                                          and

                                          WHITEFORD, TAYLOR & PRESTON LLP




                                              4 
 
Case 19-02019-TPA   Doc 4   Filed 02/08/19 Entered 02/08/19 14:28:45       Desc Main
                            Document      Page 5 of 5


                                   Michael J. Roeschenthaler (PA ID No.
                                   87647)
                                   Daniel R. Schimizzi (PA ID No. 311869)
                                   200 First Avenue, Third Floor
                                   Pittsburgh, PA 15222
                                   T: (412) 275-2401
                                   F: (412) 275(2404)

                                   Counsel to Plaintiff Albert’s Capital
                                   Services, LLC, Plan Administrator to
                                   Unique Ventures Group, LLC




                                       5 
 
